Judgment and order affirmed, with costs. Memorandum: Despite the demand for relief in the complaint, the action was treated, evidently by consent of the parties, as one for damages for breach of contract. On this basis, we find sufficient evidence to sustain the judgment. The judgment rests on findings that a contract existed, that it was breached, and that the amount of damages for the breach was the amount of the verdict. All concur. (The judgment is for plaintiff in an action for damages for breach of contract. The order denies a motion for a new trial.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.